Citation Nr: 0307511	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-03 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for boils and/or chloracne 
as a result of exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, among other things, denied the 
benefits sought on appeal.


REMAND

The veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in March 2002, requesting a hearing before 
the Board at his local VA office.  In April 2002, he 
requested that he first be heard by the local Decision Review 
Officer and if the benefits sought were not awarded following 
that hearing, then the veteran expressed his desire to have 
the originally requested hearing before the Board scheduled.  

A personal hearing was held before a Decision Review Officer 
in June 2002.  In December 2002, the RO continued the denial 
of benefits sought and issued a supplemental statement of the 
case.  The veteran's request for a hearing before the Board, 
however, has not been fulfilled.  Therefore, this matter must 
be remanded for the RO to schedule a hearing at the local 
office before the Board.

Accordingly, this matter is REMANDED for the following 
action:

The RO should schedule the veteran for a 
personal hearing before the Board at the 
Cleveland RO in order for him to present 
testimony on the issue of entitlement to 
service connection for boils and/or 
chloracne as a result of exposure to 
herbicides.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




